                                 EXHIBIT 23

                    THE AMERICAN      MINERALOGIST,     VOL. 44, MARCH-APRIL,     1959


                THE ORIGIN OF THE VERMICULITE DEPOSIT
                          AT LIBBY, MONTANA
             Wrrrr.cMA. Bessnrr, Columbia[Jniaersity,lieza york, I{. y.
                                                Assrnncr
          The country's largest vermiculite mine at Libby, Montana has been studied and the
      origin of the vermiculite deposit investigated. The ore body lies in an augite pyroxenite,
      which has been altered to biotite, hydrobiotite, and vermiculite. Numerous ,l'"rrit" dik..
      may be observed in the pyroxenite.
          Ion exchange experiments show that biotite alters to vermiculate at room temperature
      in solutions of 0.001 molar magnesium or calcium chloride. Roy and Romo's evidence for
      the instability of vermiculite under hydrothermal conditions and its application to the ori-
      gin of the vermiculite deposit at Libby, Montana is discussed. A mechanism is suggested for
      the formation of hydrobiotite, a regularly interstratified biotite-vermiculite.
          It is concluded that augite altered to biotite at the time of the intrusion of the syenite
      dikes, and that the biotite was altered to hydrobiotite and vermiculite by supergene solu-
      tions.

                                           IwrnooucrroN
          Vermiculite deposits of non-sedimentary origin are widery recognized,
       and many of them are similar in certain aspects.vermiculite occurs as an
       aiteration product of mafic minerals in an ultramafic body which has been
       intruded by small dikes and sills of acidic rock, usuaily pegmatites. The
       vermiculite usually occurs in fractures, along contacts of the ultramafic
       body with the country rock and along contacts between the ultramafic
       rock and the acid rock. rt is accompanied by other alteration minerals
       such as antigorite, chrysotile, chlorite, talc, pyrophyllite, biotite, and
       amphiboles.
          vermiculite occurrenceshave been attributed both to hydrothermal
       and to supergeneorigins by different workers. Kulp (195a), in his study
       of the Day Book Dunite of Yancey county, North carolina, attributed
       vermiculite to the supergene alteration of phlogopite. Hadley (lg4g)
       concluded that the vermiculite at Buck Creek, Clay County, North
       carolina was the direct consequenceof the intrusion of the pegmatite.
       Hagner (1944) studied the wyoming vermiculite deposits and found evi-
      dence for the hydrothermal origin of the vermiculite. Thus, the origin of
      vermiculite deposits formed in seemingly similar environments has re-
      ceived different interpretations.
         Libby, Montana is petrologically and mineralogically one of the
      simplest of the vermiculite deposits.Three sheet silicate minerals, bio-
      tite, hydrobiotite, and vermiculite, are involved. The original ultramafic
      was nearly a single mineral, augite, and the intruding acid rock, a
      syenite, is of simple composition. The simplicity of the mineral relation-
      ship has made it possible to study each chemical change and mechanism
      involved in the formation of the vermiculite deposit.
                                                  282                                 PLAINTIFF'S
                                                                                                       exhibitsticker.com




                                                                                        EXHIBIT

Case 2:17-cv-00063-D Document 63-23 Filed 05/21/19  Page 1 of 18
                                                SC-EOJ-2750
             VERMICULITE DEPOSITSAT LIBBY, MONTANA                           283

    The term vermicul'itein this paper refers to the mineral as defined by
 r-ray, optical, and chemical properties (Grim, 1953). The terms vermicu-
 lite d.epositand "aermiculite" refer to the material of commercial interest
 which generally contains biotite and hydrobiotite in addition to vermicu-
 lite.
                           TnB MrNrNc Oprnerrolt
    The Zonolite Company operation, about seven miles northeast of
 Libby, n{ontana, is at present the Iargest vermiculite mine in the coun-
 try. The mine is on a hill about 4,000 feet above sea level and 2,000 feet
 above the Kootenai River, which flows through the valley three miles
 from the mine.
    The mine is a large open pit (Fig. 1) with ten benchesand has been in
 operation since 1923. The ore is handled by power shovels and heavy
 trucks. Little blasting is necessary,since the ore is soft and can be
 worked directly by the shovels.One ton of waste is mined for each ton
 of ore, and approximately 1,200,000tons of ore are processedeach year
 in a mill Iocated just below the mine. The mill producesabout 140,000
 tons of concentrate each year, employing both wet and dry processes.
 This concentrate is shipped to various distributing points throughout
 the country, where it is heated in furnaces to 2,000" F., causing expan-
 sion to as much as 20 times its original volume. In this form it is marketed
 for insulation and horticultural purposes.The early history of the opera-
 tion is describedby Kriegel (1940).

                             GrorocrcA.r Surrrrqc
   The ore body is a pyroxenite which intruded the Belt Seriessediments
 and was later altered. Pardeeand Larsen (1929) describethe Belt Series




         Frc. 1. The upper benches of the Zonolite mine at Libby, Montana.




Case 2:17-cv-00063-D Document 63-23 Filed 05/21/19 Page 2 of 18
          284                           WILLIAM A. BASSETT

          in this area as argillites and quartzites which exhibit moderately steep
          dips and open folds that trend northwesterly. Near the borders of the
          pyroxenite, the argillites show metamorphism to hornstone which in
          places carries magnetite.
             Pardee and Larsen's geologic map shows the pyroxenite as an irregu-
          larly shapedbody about 3.5 miles long by 1.5 miles wide, with its long
          axis north-south. The original material was almost entirely augite, which
          was invaded by syenite dikes and subsequently altered to biotite, hydro-
          biotite, and vermiculite.
             Southwest and adjacent to the pyroxenite is a syenite intrusive about
          two-thirds as large, which consists principally of potash and soda feld-
          spars. Pardee and Larsen (1929) report hornblende, fluorite, apatite,
          sphene, rutile, biotite, and garnet as accessoryand secondary minerals.
          A dike-like projection of the syenite extends into the pyroxenite. The
          syenite dikes which cut the pyroxenite range from a few inches to several
          feet in thickness(Fig. 2) and were probably fed by the major projection
          of the syenite.

          Pyro*eni.te
            The pyroxenite was probably originally an almost pure coarse-grained
          augite. Crystals as much as 3 inches long are easily discernible,even




                        Frc. 2. A typical syenite dike cutting the altered pyroxenite.




Case 2:17-cv-00063-D Document 63-23 Filed 05/21/19 Page 3 of 18
             VERMICULITE     DEPOSITS AT LIBBY. MONTANA                 285




    Frc'3'Horizon"t
                tt         'J::ffi                            marks
                                                     rhevertical
                   Jl"#iff         :t""Ti:"i.1;1il:i
 though some of them are almost.completely altered. The larger crystals
 show a strong horizontal orientation (FiS.3). At many points, domains
 of horizontally oriented crystals are distinctly cut by domains of finer
 grained augite showing vertical flow features. These domains of ver-
 tical flow are particularly conspicuousbecauseof their vertical banding
 (Fig. a).
     New magma from below might have produced the vertical flow fea-
 tures, but such a mechanism should produce grosser and more contin-
 uous features rather than the small domains observed.
     The contacts of the pyroxenite are characterized by a high concentra-
 tion of magnetite and apatite. Where the pyroxenite is in contact with the
 Belt sediments, augite, magnetite, and apatite have penetrated a short
 distance into the metamorphosedsedimentsas dark fine-grained (1 mm.)
 bands. In the pyroxenite, magnetite and apatite are more abundant near
 the contact. Both minerals are fi.ne-grained(5 mm.) and are dissemi-
 nated in a relatively fine-grained augite. The apatite occurs as well crys-
 tallized hexagonal prisms. Since the rock is friable becauseof the altera-
 tion of the augite, the prisms readily separate. The magnetite-apatite
 zone appears both along the pyroxenite-syenite contact and the pyroxe-
 n i t e - s e d i m e nct o n t a c t .

 Syen'ite
   The mine workings have exposed numerous thin syenite dikes, rang-
 ing from a few inches to several feet thick, which cut the pyroxenite
 (Fig.2). The syenite consistsof potash and soda feldsparsintergrown as
 perthites in some places and discrete in others. The ratio of soda to pot-
 ash feldspar varies from point to point. The individual dikes almost cer-



Case 2:17-cv-00063-D Document 63-23 Filed 05/21/19 Page 4 of 18
          286                             WILLIAM       A. BASSETT




           Frc. 4. Vertical flow features in the pyroxenite. These probably represent later injections
                             of augite magma. Thin asbestos veins cross diagonally.


          tainly represent different introductions of magma separated by short
          intervals of time. Pardee and Larsen observed minor textural variations
          in the main body of syenite, which they attributed to separateintroduc-
          tions. fn some places, the syenite is quite dark, due to the presenceof
          finely di55srninatedhornblende crystals. The hornblende is probably not
          a product of the syenite magma but is the result of assimilation of augite
          by the syenite magma. Figure 5 shows crystals cutting acrossa syenite-
          pyroxenite contact. These crystals are augite at the end which extends
          into the pyroxenite and hornblende pseudomorphousafter augite at the
          end which projects into the syenite.

          Alteration Prod.uctsoJ the Pyrorenite
             Four alteration minerals predominate, asbestos(tremolite-actinolite),
          biotite, hydrobiotite, and vermiculite. The name hydrobiotite was
          applied by Gruner (1934) to interstratified biotite-vermiculite from
          Libby. This mineral, along with vermiculite and biotite, constitutes the
          commercial "vermiculitet, ore.
            Many thin (approximately 1 inch), white asbestosveins cut through
          the pyroxenite. The asbestoshas been identified by r-ray diffraction and
          optically as tremolite-actinolite. It differs from augite in that it contains
          water and has a higher silica content. Some thick asbestosveins contain




Case 2:17-cv-00063-D Document 63-23 Filed 05/21/19 Page 5 of 18
                VERMICULITE     DEPOSITS AT LIBBY. MONTANA                  287




               Frc5A'T:ilJ:liI":-,"^!t]"-,l":lrl'ff.i'1i;;oo'o'""'"*
    cores of qlrartz, which indicates that silica-rich solutions were probably
    responsiblefor altering augite to tremolite-actinolite (Fig. 6). This quartz
    is the only free silica found in the mine.
       The asbestosis also found disseminated through the intrusive as thin
    Iayers along cleavage planes of the augite. These tend to greatly exag-
    gerate the cleavage, and as a result, complete crystals or even large
    fragments of augite are almost impossible to find.
       Biotite, hydrobiotite, and vermiculite are widely distributed general
    alteration products of the augite. These minerals are also found along
    cleavage planes of the augite (Fig. 7). Their orientation is derived from
    the augite by this mechanism and remains even where no original augite
    exists.
        Unaltered patches of augite several feet acrossare found in the mine.
    These appear to be domains which were not permeated by the altering
    solutions. Similarly, there are patches of biotite which have not been
     altered to hydrobiotite and vermiculite. This feature is the strongest
    field evidence for the derivation of hydrobiotite and vermiculite from
    biotite rather than from augite by hydrothermal action. The unaltered
     biotite patches are quite separate from the augite patches, suggesting
     that the alteration of augite to biotite and the alteration of biotite to
     hydrobiotite and vermiculite occurred at different times.
        Vermiculite differs from biotite in the composition of the intersilicate
     layer. The intersilicate layer in biotite consists of potassium ions, while
     the intersilicate layer in vermiculite consistsof bivalent ions distributed
     between two layers of water molecules. Alteration from biotite to ver-
     miculite takes place when hydrated bivalent ions in solution replace the




Case 2:17-cv-00063-D Document 63-23 Filed 05/21/19 Page 6 of 18
      288                          WILLIAM      A. BASSETT




                    Frc. 6. An ofiset asbestos vein showing a core of quartz.

      potassiumions in biotite. In hydrobiotite, potassiumintersilicatelayers
      alternate with intersilicate layers containing bivalent ions and water
      molecules. An analysis by the Zonolite Company of the exchangeable
      cations reveals that the concentrate from Libby contains 20.8 milli-
      equivalents of calcium and 12.0 milliequivalents of magnesium per
      hundred grams of concentrate. A complete analysis of the concentrate is
      given in Table 1 (Zonolite 1954).
         An oriented sample of concentrate from the mill was run on the e;-ray
      diffractometer (Fig. 8b). The resulting pattern indicates that biotite,
      hydrobiotite, and vermiculite are present in about equal amounts. Only
      about 1 per cent of the flakes in the concentrate, however, are discrete
      biotite and fail to exfoliate on ignition. In the commercial process,these
      unexpanded flakes are separated from the final product by air sorting.




            Frc. 7. Augite (A) partially altered to biotite (B) along cleavage planes.




Case 2:17-cv-00063-D Document 63-23 Filed 05/21/19 Page 7 of 18
                    VERMICULITE       DEPOSITS AT LIBBY. MONTANA                          289




                                                                    E>
                                                                   o.
                   >t                        >IO
                                             @oo
                   o-                                     oil
                                             cad
                                                          Fo
                                             ^l

         Fro. 8. X-ray difiraction data. (a) Hydrobiotite from the Zonolite mine at Libby,
     Montana. (b) Concentrate from the mill at Libby, Montana containing biotite (B), hydro-
     biotite (H), and vermicuiite (V). (c) Copper hydrobiotite (H) and copper vermiculite (V)
     synthesizedfrom biotite (B).

     The biotite shown in the tr-ray pattern is probably intimately mixed
     with the hydrobiotite and vermiculite.
        Only hydrobiotite and vermiculite provide the water which is turned
     to steam in the exfoliation process.One might expect the biotite to act
     only as a diluent decreasingthe yield of the expanded material. This is
     not the case,however, for the biotite compensatesfor its deficiency as a
     source of steam by providing strength to the layers and impeding the
     escapeof steam produced by the hydrobiotite and vermiculite. The bio-
     tite interstratified with vermiculite in the hydrobiotite probably serves
     the same function.
        A pure vermiculite from Corundum Hill, North Carolina, when ig-
     nited, shows a much greater tendency to decrepitate. Expanded con-
     centrate from Libby placed in water and prepared for x-ray difiraction in




Case 2:17-cv-00063-D Document 63-23 Filed 05/21/19 Page 8 of 18
       290                                    WILLIAM    A. BASSETT

             f,q.el,n1. Cnrnrcer, ANa.r,vsrsor CoscrNrnnrE lRoM Lrnsv (ZoNor,rru, 1954)

             sio2.......                                                                     38.64
             M g O . .. . .                                                            ..    22.68
             Al:or                                                                           14.94
                                                                                               9.29
                                                                                               7. 8 4
                                                                                               t.23
             CrzOs                                                                            o.29
             Mn:Or                                                                            0.11
             PsOs                                                                            trace
             S.                                                                              trace
             cl..                                                                             o.28
             H : O . ..                                                                       5.29
             T o t a l. .                                                         ..         100.59


      a Waring Blendor yields a biotite diffraction pattern. Expanded vermrcu-
      lite from Corundum Hill prepared in the same way gives a difiraction
      pattern showing a 9.4 A reflection resulting from the collapse of the
      vermiculite lattice after the interlayer water is driven out. It is of in-
      terest to note that biotite seemsto be an essentialconstituent of com-
      mercial "vermiculite.tt

                                                  Oprrc.qr-Der.r
         Both color and refractive index change as biotite alters to hydrobio-
      tite and vermiculite (Table 2). The color of the unaltered biotite is
      gray-green, whereas the color of the hydrobiotite is light brown and
      vermiculite is neutral gray. These color difierencesare used by the miners
      in selecting ore and avoiding the domains of unaltered biotite. The re-
      fractive index and the birefringence decreaseas the water content in-
      creasesfrom biotite to hydrobiotite to vermiculite. The optic sign and
      the 2V remain unchanged.
         The partial alteration of a flake of biotite to vermiculite is shown in

                            TllrlE   2. Oprrcnr, Dare on rnn Onn MrxBna.ls rnoM Lrssv


                  Mineral                                                       t-d         Sign     2V

      Biotite                            Gray-green              1.570 1.610 0.040 (-)             0-5o

      Hydrobiotite                       Light brown             1.560 1.595 0.035 (-)             o-5o

      Vermiculite formed syn- Neutral gray. Berlin blue
        theticaliy from biotite under crossed nicols             1.s30 1.5550 02s (-)              0-5"




Case 2:17-cv-00063-D Document 63-23 Filed 05/21/19 Page 9 of 18
                   VERMICULITE        DEPOSITS AT LIBBY, MONTANA




         Frc. 9. A biotite flake which has been altered to vermiculite along the edges by
            immersion in a molar maqnesium chloride solution at 100o C. for 6 hours.


     Fig. 9. The biotite was placed in molar magnesium chloride at 100" C.
     for 6 hours. The change in refractive index shows clearly the penetration
     of the alteration into the flake. Under crossed nicols, the rim of ver-
     miculite has an anomalous blue birefringence of the first order, similar
     to that found in penninite.

                              Lanonarony InvBsrrcauoxs
        Field observations at Libby, Montana suggest that hydrobiotite and
     vermiculite formed as alteration products of biotite which had previ-
     ously been formed by the alteration of augite. Separate domains of
     unaltered biotite and unaltered augite suggest that there were two
     periods of alteration: soaking of the pyroxenite with alkali-silica rich
     hydrothermal solutions to produce biotite from the augite, and soaking
     of the pyroxenite, now partially altered to biotite, with magnesium-
     calcium rich solutions to produce hydrobiotite and vermiculite from the
     biotite. The depth to which the ore extends indicates that both of the
     altering solutions permeated the pyroxenite. Such extensive permeation
     suggestshydrothermal solutions; yet the high relief of the region could
     also permit deep penetration of the supergenesolutions.
        These field observations suggest some questions which might be re-
     solved by laboratory experiments:
        1. Under what conditions does biotite alter to vermiculite?
        2. fs vermiculite stable under hydrothermal conditions?
        3. What is the nature of the mixed layer structure observed in hydro-
     biotite and what conditions lead to its formation?




Case 2:17-cv-00063-D Document 63-23 Filed 05/21/19 Page 10 of 18
       292                       WILLIAM A. BASSETT

       Alteration oJ Bi.otiteto Vermiculite
          Barshad (1948) conducted ion exchange experiments on vermiculite
       and biotite. He showed that vermiculite can be produced by placing
       biotite in a solution of neutral molar magnesium chloride at 70o C. for
       10 days. The use of large samples(0.5-2.0 grams) made it necessaryto
       change the solutions and wash the samples daily. He showed also that
       the vermiculite can be altered to biotite by placing it in a potassium
       solution.
          The writer was able to confirm these results and extended the ion
       exchange experiments to include a greater variety of concentrations,
       temperatures, and reaction times (Table 3). The results indicate that
       the reaction proceeds under much less intense conditions than those
       used by Barshad. Some of the unaltered biotite from Libby altered par-
       tially to vermiculite in a 0.001 molar magnesium chloride solution in 56
       hours at room temperature. It showed similar behavior in a calcium
       chloride solution of the same concentration.
          The failure of the reaction to go to completion may be attributed to
       two conditions: (a) the inhibiting effect of potassium in the solution and
       (b) an inherent reluctance of some of the biotite to alter to vermiculite.
       Potassium is released into the solution from the biotite as the mag-
       nesium enters the biotite to replace the potassium. As the concentration
       of the potassium in the solution builds up, the alteration of the biotite
       becomesslower until equilibrium is reached and the reaction is halted.
       Under laboratory conditions, this point is characterized by the co-
       existence of discrete biotite and vermiculite. Under natural conditions
       of more dilute solutions, greater reaction times, and more dynamic con-
       ditions, the failure of the reaction to go to completion is believed to
       result in mixed-layer biotite-vermiculite. This is discussedin more detail
       later.
          When 1 mg. of biotite from Libby was immersed in 50 ml. of 0.001
       molar magnesium chloride, the biotite altered completely to vermiculite,
       while 50 mg. of biotite under similar treatment (Table 3) altered only
       partially to vermiculite. This confirms the importance of the inhibiting
       effect of the potassium releasedfrom the biotite.
          The inhibiting effect of potassium is more pronounced when high con-
       centrationsare used. A molar solution of magnesiumchloride containing
       0.04 molar potassium chloride does not alter biotite to vermiculite. In
       more dilute solutions (0.001 molar), the potassium-magnesiumratio
       may be as high as 1: 1 and still efiect a partial alteration of biotite to
       vermiculite.
          Two significant facts are brought out by the experiments described




Case 2:17-cv-00063-D Document 63-23 Filed 05/21/19 Page 11 of 18
                    VERMICULITE      DEPOSITS      AT     LIBBY,   MONTANA                293


               Tesrn 3. Tnn Anrrlrcrer, Ar,rnurroN or BrorrrE To VERMrcu-
                            r,rrE uNDER Vanrous CoNorrroNs
        Sample: Unaltered biotite from Libby, Montana
        Quantity oI Sample:50 mg.
        Sample Size: Smaller than 149 microns.
        Quantity of Solution: 50 ml.


                                      .ra'-^aroi,rra                         Percentage Bio-
                   oI Solution
         Composition                   ;ll'1"'.:]:',"     Number of Hours tite Alteration
                                       (clegrees  L ..)
                                                                          to Vermiculite

           0.2      molar MgCl2             100                    56             100
           0 1      molar MgClz             100                    56              95
           0 01     molar MgCl2             100                    56              60
           0.001    molar MgCl2             100                    56              35
           I        moiar MgClz             R.T.*                  72              50
           0.2      molar MgCl2             R.T.                   56              .JJ

           0.1      molar MgC12             R,T.                   56              35
           0.01     molar MgCl,             RT.                    56              25
           0.001    molar MgCl2             R.T.                   56              IJ

           0.01     molar CaClz             100                    24              45
           0.001    molar CaCl:             100                    24              35
           0.01     molar CaClz             RT.                    ni              20
           0.001    molar CaClz             R.T.                   24              15
           0.001    molar CaClz
           0.001    molar MgCl2             100                    24              40
           0.001    molar CaCls
           0.001    moiar MgClz             R.T.                   48              15
           1        molar MgCl2
           0.02     molar KCl               100                    48              30
           1        molar MgCl2
           0.03     molar KCI               100                    48              10
           1        molar MgCle
           0.04     molar KCI               100                    48              <1
           0.001    molar MgCl:
           0.0001   molar KCi               100                    48              70
           0.001    molar Mg
           0.001    molar KCI               100                    48              40
        * R.T. : room temperature,



      above. The first is that biotite readily alters to vermiculite under condi-
      tions of very low concentrations, low temperatures, and short reaction
      times. The other is that when the potassium concentration in a solution
      exceeds0.04 molar, biotite does not alter to vermiculite even when the
      magnesium concentration is molar and the temperature is 100' C.
         The first of these facts shows that vermiculite can form from biotite




Case 2:17-cv-00063-D Document 63-23 Filed 05/21/19 Page 12 of 18
       294                       WILLIAM   A. BASSETT

       under supergene conditions. The second indicates that the solutions
       which produced the vermiculite were probably quite separate in time
       from the alkaline-rich solutions which must have accompaniedthe intro-
       duction of the syenite at Libby.

       The Stability oJ Vermiculite und.erHydrothermal Cond,itions
           Roy and Romo (1957) subjected vermiculite to hydrothermal condi-
        tions in a bomb. They found that at 10,000 p.s.i. the vermiculite under-
        goes a change when it is heated above 200o C. Above 200" C., the 4.7 ir
        and 7.0 A reflections on the r-ray diffraction patterns increase in in-
        tensity with respect to the 14 A reflection. They suggest that a type of
        chlorite is formed, although the intensity relationships do not shift all
        the way to a chlorite pattern, but give a pattern representing some sort
        of mixture of vermiculite and chlorite. They suggest that magnesium
        ions migrate from the octahedral position of the vermiculite to the inter-
        silicate position where they increase the scattering power of the inter-
        silicate layer and decreasethe scattering power of the octahedral layer
        to produce the changesobserved in the *-ray pattern.
           Roy and Romo show the DTA patterns of vermiculite before hydro-
        thermal treatment and after hydrothermal treatment. The pattern of
        the vermiculite before the treatment has a pair of endothermic peaks in
        the range 100' C. to 300" C. The DTA pattern of the material after
        hydrothermal treatment shows a minor endothermic reaction at about
        180" C. and a strong endothermic reaction at about 640" C.
           Characteristically, vermiculite shows a pair of endothermic reactions
        between 100" C. and 300" C., due to the loss of HqO from the intersilicate
       position. The low temperature peak is attributed to the loss of water
       moleculesnot in contact with the magnesium ions. The higher tempera-
       ture endothermic peak results from the removal of the more tightly
       bound water moleculesin contact with the magnesium ions (Mackenzie
        1957, p. 194). Chlorite gives a DTA pattern with a strong endothermic
       reaction in the range 450' C. to 650o C. due to dehydroxylization of the
       brucite layer (Mackenzie 1957,p. 215).
          The writer suggestsa difierent interpretation from that ofiered by Roy
       and Romo for the changestaking place in the vermiculite when treated
       hydrothermally. The DTA diagrams indicate the presenceof hydroxyl
       ions in the intersilicate position along with HzO molecules rather than
       just HzO molecules as shown in Roy and Romo's diagrams. The writer
       suggests that hydrolysis takes place in the bomb, providing the mag-
       nesium ions with hydroxyl ions in their hydration envelopes.Thus, more
       magnesium ions can be accommodated in the intersilicate position be-
       cause some of the positive charge of the magnesium ions is balanced by




Case 2:17-cv-00063-D Document 63-23 Filed 05/21/19 Page 13 of 18
                                                                       295
             VERMICULITE DEPOSITSAT LIBBY, MONTANA




  extensive experiments in this realm o{ investigation'

  H yd.robiotite (mi'red-layerbiotite-termiculite)
                                                                  which he
     Gruner (Ig34) described a specimen from Libby, Montana
                                                            he  designated
  found to be mixed-layer biotile-vermiculite and which
                                                                        and
  hydrobiotite, since it retains many of the characteristics of biotite




                                                               may some-
   The reflection for the sum of the spacingsof the components
                                                               structures
   times be observed in randomly interstratified mixed-layer




Case 2:17-cv-00063-D Document 63-23 Filed 05/21/19 Page 14 of 18
                                           WILLIAM A. BASSETT




            * copper
                       hydrobiotite was synthesized during the investigation
                                                                             of copper bearing ver-
         miculites from Northern Rhodesia.




Case 2:17-cv-00063-D Document 63-23 Filed 05/21/19 Page 15 of 18
               VERMICULITE DEPOSITSAT LIBBY, MONTANA                       297

  than the action of potassium on vermiculite. The solutions which pro-
  duced the natural hydrobiotite were probably even more dilute and
  required greater lengths of time than the most dilute solutions which
  altered biotite to vermiculite artificially.
     It is possiblethat hydrobiotite formed as a result of slight fluctuations
  in the potassium to magnesium (and calcium) ratio of the altering solu-
  tions. Such fluctuations could result from fluctuations in flow and tem-
  perature of the solutions.
     The following mechanismis offeredas an explanationfor the stability
  of the 1: 1 regularly interstratified biotite-vermiculite:
     Potassium binds the silicate layers together more tightly than hy-
  drated magnesiumor calcium becausethe bond length from the silicate
  sheet to the potassium ions in the biotite structure is shorter than the
  bond length from the silicate sheet to the magnesiumor calcium ions in
  the vermiculite structure. If the potassium ions in a single layer of biotite
  are replaced by hydrated magnesium or calcium, then the bonding in
  that layer becomesweaker.As a result, the bonding in the adjacentlayers
  which still contain potassiumions becomesstronger. The next layers of
  potassium ions to be replaced by hydrated magnesium or calcium are
  not the adjacent layers (becausethey are now more tightly bound) but
  the layers beyond the adjacent layers. When theseare replacedby mag-
  nesium or calcium, the bonding is weakenedand the potassium in the
  biotite layer, now sandwichedbetween two vermiculite layers, is even
  more tightly bound.

                                 CoNcrusroNs
     Hydrobiotite and vermiculite are believed to have formed by the super-
  gene alteration of biotite:
     1. The occurrenceof domains of unaltered biotite spatially removed
  from domains of unaltered augite is evidencefor two stagesof alteration,
  one which produced biotite from augite and another which produced
  hydrobiotite and vermiculite from biotite.
     2. Ion exchange experiments show that biotite readily alters to ver-
  miculite in solutions of 0.001 molar concentration of magnesium and
  calcium at room temperature.
     3. Ion exchangeexperimentsshow that when the potassium concen-
  tration of a solution exceeds0.04 molar, biotite does not alter to ver-
  miculite even when the magnesium concentration is molar and the
  temperature is 100' C.
     4. Roy and Romo (1957) have conductedexperimentswhich indicate
  that vermiculite partially alters to chlorite under hydrothermal condi-
  tions (10,000p.s.i. and greater than 200o C.). The Libby vermiculite is
  not chloritic.



Case 2:17-cv-00063-D Document 63-23 Filed 05/21/19 Page 16 of 18
          298                                            WILLIAM              A. BASSETT

                                                                     AUGITE
                                                     ( C o ,M 9 ) (M g , F c ,A l , ( S i , A t )
                                                                                                  20 6



                                                                                                           +SiOe




                                   BIOTITE                                                        T R E M O L I T E- A C T I N O L I T E
                             K(tg,Fr)s(OH)2(Al
                                           Si3)Oto                                                Go2(Me,Fc)6(oH          (
                                                                                                                        z )Sirorr)a


                                       +M9
                                       +Co                      SUPERGENE
                                        -K



                                 HYDROBIOTITE
                            K ( M 9 , F r ) e ( O H ) 2S( A
                                                          t !t) O r o
                       (co'tl9)o.r(Heolt (ilg,Fr)g(oHlg             (Al 9l sl o16

                                       t llg
                                       +Co                     SUPERGENE
                                       -K


                                     VERMICULITE
                ( C o , M g ) o . o ( H e O l x ( M g ,3
                                                       F c( O
                                                            ) H t2 ( A lS l 3 ) O 1 6

          Frc. 10. The chemical changes involved in the alteration of augite at Libby, Montana.


             5. Hydrobiotite, a regularly interstratifiedbiotite-vermiculite,has not
          been produced from biotite in the laboratory by immersion in magnesium
          and calcium solutions but has been produced by immersing biotite in a
          molar cupric chloride solution at 100" C. for 100 hours.
             The sequenceof events leading to the formation of the commercial
          deposit of "vermiculite" at Libby, 1\{ontana started with the intrusions
          of a pyroxenite magma into the Belt seriessediments.Textural and struc-
          tural features of the pyroxenite indicate that the magma was very fluid
          and formed a laccolith-like body. After the pyroxenite had solidified,
          syenite intruded the sediments to the southwest of the pyroxenite body
          and penetrated the pyroxenite in the form of numerous small dikes. The
          syenite probably intruded a short time after the pyroxenite and was
          genetically related to it. At the same time that the syenite dikes intruded
          the pyroxenite, hydrothermal solutions rich in silica and alkalis per-
          meated the pyroxenite, altering the augite to tremolite-actinolite and
          biotite.
             The next important event in the formation of the deposit was probably
          the elevation and dissection of the region. This permitted access of
          supergenesolutions to the altered pyroxenite even at considerabledepth.



Case 2:17-cv-00063-D Document 63-23 Filed 05/21/19 Page 17 of 18
                  VERMICULITE DEPOSITS AT LIBBY, MONTANA                                 299


   As these solutionspassedthrough the body, they picked up magnesium
   ancl calcium from the augite or from soluble calcium and magnesium
   minerals which formed from augite at the time it was altered to biotite
   ancl tremolite-actinolite. The magnesium and calcium then replaced the
   potassiumin the intersilicatelayers of the biotite, altering the biotite to
   hydrobiotite and vermicuiite. Figure 10 is a graphic representationof the
   cbemicalchangesinvoived in this sequenceof events.
                                      AcrNowrnrGMENTS
      The program was conducted at and supported by the mineralogical
   laboratory at Columbia University under the guidance of Professor
   Paul F. Kerr, who has provided advice and encouragement.The author
   is indebted to the Zonolite Company for permissionto work in the mine
   at Libby, Montana and especiallyto Mr. Raymond Kujawa of Zonolite
   for many helpful observations.The author wishesto expresshis gratitude
    Lo Mr. Illartin W. X{olloy for his assistance in the field and to Dr.
   Davis NI. Lapham for many stimulating discussions.
                                          RnlrnoNcns

   BARSHAD,I. (1948), Vermiculite and its relation to biotite as revealed by base exchange
       reactions, r-ray analyses, difierential thermal curves, and I'ater content Am. Minero)',
       33, 655-678.
   BAssntr, W. A. (1958), Copper Vermiculites from Northern Rhodesia: Am' M'ineraJ',
       43,ltl2    1133.
   Gnrrrr,R. E. (1953), Clay Mineralogy: McGraw-Hill,384 p.
   Gnuunn, J W. (1934), The structures of vermiculites and their collapse by dehydration:
        Am. Mineral. f9. 557-575.
    Harlrv, J B (1949), Preliminary report on corundum deposits in Buck Creek peridotite,
         Clay County, North Carolina : LI. S. GeoI Surtt. BuIl.948-E' 103-128.
    Hacxnn, A. F. (1944), Wyoming Vermiculite Deposits: Ltnit. oJ Wyoming Geol' Surt''
         8 u 1 1 . 3 4 , 4 7p .
    Knrrcnl, W. W. (1940), Summary of occurrence, properties, and uses of vermiculite at
        Libby, Montana'. Am Ceram.Soc. BuIl.19,9+-97 .
    Kur.r', J. L. .lxo Bnonsr, D. A. (1954), Notes on the dunite and the geochemistry of ver-
        miculite at the Day Book dunite deposit, Yancey County, North Carolina: -Ecoz'
        Geol'.,49,211-220.
    Ma.cr<exzrc, R. C. (1957), The Difierential Thermal Investigation of clays: Mineralogical
         Soc.of London, 456 p.
    P,r.mna, J. J. aNo LensrN, E. S. (1929), Deposits of vermiculite and other minerals in the
         Rainy Creek district near Libby, Montana : Lr. S . GeoI.Surt. BuII 8O5-8, 13 p.
    Rov, R. aNl Rono, L. A. (1957), Weathering studies. 1. New data on vermiculite: "Iaar'
        oJGeol.,65,603-610.
    wnnvan, c. E. (1956), The distribution and identification of mixed-layer clays in sedi
        m e n t a r y r o c k s :A m . M i n e r a l , 4 L r 2 0 2 - 2 2 1 .
    Zouor-rtr CoupaNv (1954), Vermiculite, Chemical and Physical Properties: Company
        Publication G-81, 15 p.

    M anuscri pt r eceiredJ uly 9, 1958




Case 2:17-cv-00063-D Document 63-23 Filed 05/21/19 Page 18 of 18
